Title: To Benjamin Franklin from Michael Hillegas, 6 January 1783
From: Hillegas, Michael
To: Franklin, Benjamin


May it please your ExcellencyPhilada: January 6th. 1783
The Bearer hereof Mr. William Wood of a reputable Family connected with your old Friend my Uncle Mr. Thomas Boude and the Newbolds in the Jerseys whom you have frequently heard of if not personally known to you— having an inclination to see the World as well as to do something with reputation to himself by endeavouring in the Commercial Way to increase his fortune, has thro his good Friend Mr. Matthew Clarkson whom you well know prevailed on me to trouble you with a few lines and to introduce him to your Acquaintance as a sober & discreet person; the pleasure we all know you have in encouraging Youth leaves us no doubt but you will shew him every favour your great avocations will admit of.— I wrote you sometime since at the request of the said Mr. Clarkson, to request you would please to enquire Whether a Compleat set of the Encyclopedia (as first published) is to be had, and what the price will be— You know him to be a man of genius and such we delight to encourage.—
I am with the greatest esteem imaginable Your Excellencys most Obedt. Servt,
M. Hillegas
His Excelleny B Franklin Esqr. &c. &c.
 
Notation: Mac Hillegas, Philada. Jany. 6. 1783.
